Detailed Action
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	The amendment filed 4/9/21 has been entered.

3.	An examiner’s amendment to the record appears below.  This was made to incorporate into the independent claims the necessary features to distinguish over the prior art of record.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Michael Tieff on 4/16/21.

			



Please amend the claims as follows:
18. (Currently Amended) One or more tangible computer-readable storage media storing computer-readable instructions that, when executed, instruct one or more processors to perform operations comprising:
identifying contextual information associated with a user;
causing a conversation user interface to be displayed by a mobile smart device to enable a conversation between the user of the mobile smart device and a virtual assistant implemented at least in part by the mobile smart device, wherein the contextual information comprises at least one of: location information indicating a location of the mobile smart device and input history indicating one or more input modes that the user has previously used to interact with the conversation user interface;
controlling a text input mode of the conversation user interface according to the contextual information;
based on the contextual information and while in the text input mode, determining a speech input mode that enables an enhanced interaction with the virtual assistant; and
while in the text input mode, displaying a suggestion item to the user in the conversational user interface that suggests the speech input mode instead of the text input mode of the conversational user interface;
based on further contextual information and while in the speech input mode, determining the text input mode that enables an enhanced interaction with the virtual assistant; and while in the speech input mode, providing a suggestion item to the user in the conversational user interface that suggests the text input mode instead of the speech input mode of the conversational user interface.

39. (Currently Amended) One or more tangible computer-readable storage media storing computer-readable instructions that, when executed, instruct one or more processors to perform operations comprising:
identifying contextual information associated with a user;
causing a conversation user interface to be displayed by a mobile smart device to enable a conversation between the user of the mobile smart device and a virtual assistant implemented at least in part by the mobile smart device, wherein the contextual information comprises at least one of: location information indicating a location of the mobile smart device and input history indicating one or more input modes that the user has previously used to interact with the conversation user interface;
controlling a speech input mode of the conversation user interface according to the contextual information;
based on the contextual information and while in the speech input mode, determining a text input mode that enables an enhanced interaction with the virtual assistant; and
while in the speech input mode, displaying a suggestion item to the user in the conversational user interface that suggests the text input mode instead of the speech input mode of the conversational user interface;
based on further contextual information and while in the text input mode, determining the speech input mode that enables an enhanced interaction with the virtual assistant; and while in the text input mode, providing a suggestion item to the user in the conversational user interface that suggests the speech input mode instead of the text input mode of the conversational user interface.

4.	The following is an examiner’s statement of reasons for allowance:  The amendment filed 4/9/21 and the Examiner’s amendment together place the application into condition for allowance.  The amendment filed 4/9/21 brings out in the independent claims how the new mode is determined while in the other mode (e.g. in claim 18 recites “…and while in the text input mode, determining a speech input mode” and new claim 39 recites “…and while in the speech mode, determining a text input mode”) and also displaying a suggestion item while in the text” (claim 18) or “speech” (claim 39) mode.  The Examiner’s amendment adds to the independent claims that “the contextual information comprises at least one of: location information indicating a location of the mobile smart device and input history indicating one or more input modes that the user has previously used to interact with the conversation user interface” and also adds language to the independent claims that the method yet switches again based further on the contextual information; e.g. claim 18 recites “based on further contextual information and while in the speech input mode, determining the text input mode that enables an enhanced interaction with the virtual assistant; and while in the speech input mode, providing a suggestion item to the user in the conversational user interface that suggests the text input mode instead of the speech input mode of the conversational user interface” and claim 39 recites “based on further contextual information and while in the text input mode, determining the speech input mode that enables an enhanced interaction with the virtual assistant; and while in the text input mode, providing a suggestion item to the user in the conversational user interface that suggests the speech input mode instead of the text input mode of the conversational user interface.”  Tong comes close in that it does suggest alternate modes of communication including both speech and text, but it does not show being able to explicitly go back or switch yet again to the mode from which it had previously switched out, nor does Tong specifically show the location as the contextual basis for suggesting the switch.  Morris also shows suggesting to switch the mode of communication, but also does not suggesting going back again to the original mode nor the location based contextual data.  Scott suggests an alternate mode of communication based on location of the recipient of the message, but does not have other features of the invention.  The features of independent claims 18 and 39 (both tangible computer readable storage media) as amended are not set forth in the prior art of record. Furthermore, and per the specification, the tangible computer readable storage media as recited are considered non-transitory.  Also, this application is a divisional application, and the claims of the allowed parent application 10,445,115 pertain to different subject matter; accordingly there is no double issue. 


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN PAUL SAX whose telephone number is (571)272-4072.  The examiner can normally be reached on Monday - Friday, 9:30 - 6:00 Est.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dennis Chow can be reached on 571-272-7767.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/STEVEN P SAX/Primary Examiner, Art Unit 2174